TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00505-CV


Gregory Daniels, Appellant


v.


Edith Funes, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,

NO. 09-1912-FC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Gregory Daniels filed his notice of appeal on August 25, 2009.  The
clerk's record and reporter's record were due in this Court on September 8, 2009.  On September
30, 2009, this Court received notice from the Williamson County district clerk's office that
appellant had not paid or made arrangements to pay for the clerk's record.  On October 6, 2009,
the clerk of this Court sent notice to appellant that this appeal would be dismissed for want
of prosecution if he did not respond to this Court's notice on or before October 16, 2009. 
See Tex. R. App. P. 37.3(b).  To date, appellant has not responded to this Court's notice. 
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 2, 2009